DAN M. LEE, Justice,
for the Court:
Gertrude Dorothea Dunbar was indicted for forgery and uttering a forgery. She was convicted in Hinds County Circuit Court and sentenced to 15 years in the custody of the Mississippi Department of Corrections. She appeals, assigning as error that the state failed to prove venue.
This issue was decided adversely to Ms. Dunbar in Green v. State, 152 Miss. 282, 119 So. 808 (1929). There being no merit to Mrs. Dunbar’s assigned error, we hereby affirm her conviction and sentence.
AFFIRMED.
WALKER, C.J., ROY NOBLE LEE and HAWKINS, P.JJ., and PRATHER, ROBERTSON, SULLIVAN, ANDERSON and GRIFFIN, JJ., concur.